Citation Nr: 0619996	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  04-28 391A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred from November 
5, 2003 to November 17, 2003.


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1993 to May 1995.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from December 2003 and 
March 2004 determinations by Department of Veterans Affairs 
(VA) Medical Center (MC) in Bay Pines, Florida.  Initially, 
the claim for financial assistance under the Veterans 
Millennium Health Care and Benefits Act for the cost of 
private care received at the Blake Medical Center from 
November 2, 2003 to November 17, 2003, was denied.  However, 
by way of a July 2004 determination, the VAMC in Bay Pines, 
Florida approved authorization of financial assistance for 
the cost of the private care received from November 2, 2003 
to November 4, 2003.  Therefore, the remaining claim concerns 
payment or reimbursement for the cost of care received from 
November 5-17, 2003.


FINDINGS OF FACT

1.  The veteran was treated at Blake Medical Center from 
November 2, 2003 to November 17, 2003, for a non-service-
connected disability.  

2.  The medical evidence shows that as of November 4, 2003, 
the veteran's medical emergency had resolved, and he was 
stable for between-hospital transfer.


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for 
unauthorized medical services provided at Blake Medical 
Center from November 5, 2003 to November 17, 2003, have not 
been met.  38 U.S.C.A. §§ 1725, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 17.1000, 17.1001, 17.1002 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On October 22, 2003, the veteran was found unresponsive by 
his parents and transported by 911 emergency medical 
technicians (EMTs) to the emergency room at the Blake Medical 
Center in Bradenton, Florida, where it was determined that he 
had suffered a stroke.  He was discharged to a hospice on 
October 28, 2003, but it appears he physically remained at 
Blake Medical Center, and he was then "re-admitted" to the 
Blake Medical Center emergency room on November 2, 2003.  He 
continued treatment there until November 17, 2003, at which 
time he was transferred by ambulance to the James A. Haley VA 
facility in Tampa Bay, Florida.  

As noted above, the VAMC in Bay Pines, Florida approved 
authorization of financial assistance under the Veterans 
Millennium Health Care and Benefits Act for the cost of 
private care received at the Blake Medical Center from 
November 2, 2003 to November 4, 2003.  In 2004, a physician 
reviewed the medical records from Blake Medical Center and 
determined that the veteran was "clearly and obviously 
stable for between-hospital transfer for ongoing care" as of 
November 4, 2003.  The physician discussed the notations in 
the progress notes concerning the veteran's medical course, 
and noted that although initially presenting with emergency 
respiratory failure requiring intubation, the record showed 
rapid improvement in his condition.  The fact that he 
underwent an evaluation for rehabilitation on November 5, 
2003, supported the conclusion that the presenting emergency 
had stabilized or resolved.

The veteran's father asserts (on the veteran's behalf) that 
attempts were made to place the veteran in a suitable VA 
facility as soon as he became stable for transfer but that no 
VA facility was available.  Specifically, he indicated in a 
statement with the August 2004 VA Form 9, that the Patient 
Representative at Blake (D.B.) phoned the VA facility at Bay 
Pines and was told that the veteran was "not eligible for 
admission".  He also indicated that the veteran's mother 
attempted to place the veteran in the Traumatic Brain Injury 
Ward at the James A. Haley VA facility at that time, but that 
there were no available beds until November 17, 2003.  

Initially, it must be noted that the medical care the veteran 
received, as discussed above, was not for a service-connected 
disability.  There is no medical evidence to suggest the 
veteran's stroke for which he received the care discussed 
above was aggravating any service-connected disability 
(bilateral knee disorders).  The record does not reveal that 
the veteran has a total disability permanent in nature from a 
service-connected disability or that the care was for a 
disability for which the veteran was discharged or released 
from active service.  The record does not contain any 
indication that the veteran was told that VA would authorize 
payment for this private medical treatment. The appellant 
does not dispute this fact.  Therefore, a preponderance of 
the evidence is against payment or reimbursement for private 
medical care, under the provisions of 38 U.S.C.A. §§ 1703 or 
1728.

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
17.1002 (the implementing regulations).  Section 1725 was 
enacted as part of the Veterans Millennium Health Care and 
Benefits Act, Public Law 106-117, Title I, Subtitle B, § 111, 
113 Stat. 1556 (1999), which provides general authority for 
the reimbursement of non-VA emergency treatment.  To be 
eligible for reimbursement under this Act the veteran has to 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent lay person would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) 
that a prudent lay person who possesses an average 
knowledge of health and medicine could reasonably 
expect the absence of immediate medical attention to 
result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent lay person (as an example, these conditions 
would be met by evidence establishing that a veteran 
was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest 
available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation 
and treatment is for a continued medical emergency of 
such a nature that the veteran could not have been 
safely discharged or transferred to a VA or other 
Federal facility (the medical emergency lasts only 
until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system 
and had received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period 
preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider 
of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition 
cannot be met if the veteran has coverage under a 
health-plan contract but payment is barred because of a 
failure by the veteran or provider to comply with the 
provisions of that health-plan contract, e.g., failure 
to submit a bill or medical records within specified 
time limits, or failure to exhaust appeals of the 
denial of payment);

(h) The veteran has no contractual or legal recourse 
against a third party that could reasonably be pursued 
for or in part, the veteran's liability to the 
provider;

(i) The veteran is not eligible for reimbursement under 
38 U.S.C. § 1728 for the emergency treatment provided 
(38 U.S.C. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited 
group of veterans, primarily those who receive 
emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002 (emphasis added).

In this case, a review of the record indicates that the 
veteran does not satisfy at least one of the requisite 
criterion set forth above, and thus reimbursement under the 
provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 
cannot be granted.  See 38 U.S.C.A. § 1725(b); 38 C.F.R. 
§ 17.1002(g).  Specifically, the "medical emergency" in 
this case lasted only until November 4, 2003, at which time 
the veteran was stable for transfer to another facility.  
This was the opinion provided by a physician that reviewed 
the medical evidence, and there is no opinion to the 
contrary.

Because the veteran does not meet one of the criterion under 
38 C.F.R. § 17.1002, reimbursement for any amount is 
prohibited.  The Board need not go into whether the veteran 
meets any of the other criteria, as the failure to meet one 
of them precludes payment.  Id.  Therefore, whether VA 
facilities were actually available for transfer need not be 
discussed, because even if no beds were available at a VA 
facility, the fact that the medical emergency had resolved by 
November 4, 2003, means that the claim for payment or 
reimbursement of care received after that date cannot be 
paid.  Accordingly, for the reason stated above, 
reimbursement for medical treatment at Blake Medical Center 
from November 5, 2003 to November 17, 2003, under the 
provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002, 
must be denied.  

While the Board is sympathetic toward the veteran, it is 
bound by the law, and its decision is dictated by the 
relevant statutes and regulations.  Moreover, the Board is 
without authority to grant benefits simply because it might 
perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 
7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  Additionally, "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)).

Finally, the Board notes that the Veterans Claims Assistance 
Act (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005) and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005), does not 
apply in the instant case.  See Barger v. Principi, 16 Vet. 
App. 132 (2002). In Barger, the Court held that the VCAA, 
with its expanded duties, is not applicable to cases 
involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e., the 
laws changed by VCAA). Similarly, the statute at issue in 
this matter is not found in Chapter 51 (rather, in Chapter 
17). In any event, the veteran was provided a VCAA letter on 
August 10, 2004.  




ORDER

Reimbursement for medical treatment at Blake Medical Center 
from November 5, 2003 to November 17, 2003, under the 
provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002, is 
denied.  


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


